DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
	Particularly, Applicant argues that Sharma et al. does not teach starting a timer in response to initiation of the shutdown.  The examiner disagrees.  As shown in the rejection below, Sharma et al. discloses “initiating, in response to the loss, shutdown of a hardware management console associated with the storage system [detecting a power failure… initiating a shutdown, par. 0036-0037], starting a timer in response to initiation of the shutdown [restart at timer… see par. 0036; “…indicate that the server is being shut down after a predetermined time interval… par. 0038]”.
Applicant also argues that Sharma et al. does not teach the concept of power cycling the hardware management console upon expiration of the timer.  The examiner agrees that this concept is not clearly taught by Sharma et al.   However, as shown in the rejection below, Hogan et al. discloses power cycling the hardware management console upon expiration of a timer [when timer expires, connected processor is signaled to restart or reboot, Col. 4, lines 32-44].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. [US 2018/0052503] in view of Hogan et al. [US 7,814,368].
Claim 1, Sharma et al. discloses a method to ensure that a hardware management console powers up after a storage system loses external AC power, the method comprising: detecting loss of external AC power to a storage system [“detecting power failure …”, par. 0036], the loss of external AC power causing the storage system to operate under battery power [alternate power may be in the form of a battery, par. 0023]; initiating, in response to the loss, shutdown of a hardware management console associated with the storage system [detecting a power failure… initiating a shutdown, par. 0036-0037], starting a timer in response to initiation of the shutdown [restart at timer… see par. 0036; “…indicate that the server is being shut down after a predetermined time interval… par. 0038].  Sharma et al. does not clearly teach the 
Claim 2, Sharma et al. in view of Hogan et al. discloses the method of claim 1, further comprising terminating the battery power after a specified amount of time if the external AC power is not restored [cycle time of the supplied power, par. 0036].
Claim 3, Sharma et al. in view of Hogan et al. discloses the method of claim 2, wherein the timer is longer than the specified amount of time [timer timeout value can be configured to be greater than the cycle time of the supplied power, par. 0036].
Claim 4, Sharma et al. in view of Hogan et al. discloses the method of claim 1, further comprising aborting the timer in the event the battery power is terminated before external AC power is restored to the storage system [if power is functioning normally, timer is reset before it times out, par. 0036].
Claim 5, Sharma et al. in view of Hogan et al. discloses the method of claim 1, wherein power cycling the hardware management console causes the hardware management console to turn on [once the event that caused the power loss has 
Claim 6, Sharma et al. in view of Hogan et al. discloses the method of claim 1, wherein power cycling the hardware management console comprises generating, by a rack power controller [power control switch, par. 0021], a command to power cycle the hardware management console [par. 0036-0038 and par. 0044].
Claim 7, Sharma et al. in view of Hogan et al. discloses the method of claim 6, wherein power cycling the hardware management console comprises receiving, by a power distribution module configured to regulate power to the hardware management console, the command [par. 0036-0038 and par. 0044].
Claims 8-14 and 15-20 are rejected using the same rationale as Claims 1-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIDYS ROJAS/Primary Examiner, Art Unit 2133